DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 3/18/21 to the non-final Office action of 12/18/20 is acknowledged. The Office action on currently pending elected claims 1-14 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “attachment means” recited in claims 4 and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (i.e., coupling of the moving and fixed rollers) and to clearly link the structure, material, or acts to the function. Though, the specification is referring to the “attachment means 134” (e.g., in par. 46-51, 66-68, etc.), it actually never teaches what said “attachment means” are and how the coupling function is accomplished in order to “allow the moving roller to move relative to the fixed roller to accommodate the deformations in the flexible heat spreader when the first housing is rotated relative to the second housing” (claims 5 and 12). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being  by US 2019/0317572 to North et al. (hereafter “North’572”, cited in IDS)1.
Regarding claims 1, 6-8, 13, and 14, as best understood, North’572 discloses (Fig. 27-39) an electronic device (10) comprising: a first housing (12); a second housing (14); a hinge (Fig. 35, 36), wherein the hinge rotatably couples the first housing to the second housing, so the first housing can rotate from about zero degrees to one hundred eighty degrees relative to the second housing and from zero degrees to about three-hundred and sixty degrees relative to the second housing (par. [0066], [0082], [0108], [0109]); and a flexible graphite sheet heat spreader ((170), (178); par. [0103], [0104]), wherein the flexible heat spreader extends from the second housing, through the hinge, and to the first housing (Fig. 27, 32, 33, 37A, 37B), wherein the hinge includes a spring (192) loaded and actuated bar (184) that can accommodate deformations in the flexible heat spreader when the first housing is rotated relative to the second housing (inherently, Fig. 32, 33, 37A, 37B) to a lay flat mode where the first housing is in a same plane as the second housing (Fig. 30, 33, 34, 37A, 37B).
Regarding claims 2-5 and 9-12, as best understood, North’572 discloses that the hinge includes: a first housing attachment (18) that couples the hinge to the first housing (12); a second housing attachment (18) that couples the hinge to the second housing (14); a moving roller and a fixed roller (184),  each have a curved profile (Fig. 35, 36), wherein the flexible heat spreader (178) is between the moving roller and the fixed roller and the moving roller and the fixed roller accommodate the deformations in the flexible heat spreader when the first housing is rotated .

Claim(s) 1, 6, and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2018/0284855 to North et al. (hereafter “North’855”, cited in IDS).
Regarding claims 1 and 6, North’855 discloses (Fig. 1-7) an electronic device comprising: a first housing (102); a second housing (104); a hinge (106), wherein the hinge rotatably couples the first housing to the second housing; and a flexible graphite (par. [0018], [0028], [0059], etc.) heat spreader (158), wherein the flexible heat spreader extends from the second housing, through the hinge, and to the first housing, wherein the hinge can (inherently) accommodate deformations in the flexible heat spreader when the first housing is rotated relative to the second housing (Fig. 6, 7) to a lay flat mode (Fig. 6) where the first housing is in a same plane as the second housing (Fig. 1, 2, 5, 6).
Regarding claim 7, North’855 discloses that the first housing (102) can rotate from about zero degrees to one-hundred and eighty degrees relative to the second housing (104) and from zero degrees to about three-hundred and sixty degrees relative to the second housing (Fig. 1-4).
Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, Applicant contends that, allegedly, “the term "attachment means" does not invoke 35 U.S.C. 112(f) because the figures and specification clearly disclose the attachment means structure as being attachment means 134”.
In response the Office directs the Applicant’s attention to the fact that the invocation of the consideration of a limitation under 35 U.S.C. 112(f) does not depend on whether “specification clearly disclose” said limitation or not. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Since in the instant case, the limitation the “attachment means” is modified by a functional language only, but is not modified by sufficient structure, material, or acts for performing the claimed function, said limitation, contrary to the Applicant’s position, invokes consideration under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Now, regarding the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, per se, the Office remains of the opinion, that the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (i.e., coupling of the moving and fixed rollers) and to clearly link the structure, material, or acts to the function. Though, the specification is referring to the “attachment means 134” (e.g., in par. 46-
Regarding the art rejection, the arguments are moot in view of the new grounds of rejection.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding the method of using of the device recited in the method claims 8-14, the structure of the device of North’572 is the same as the device structure recited in the apparatus claims 1-7 of the instant application, and inasmuch as it imparts any additional structure (i.e., beyond the structure of the device of North’572), and absent any evidence to the contrary, the device of North’572 is capable of acting in the same manner as recited in the method claims 8-14, and therefore, is inherently capable of performing all functions and steps as claimed. The method steps as claimed in the method claims 8-14 are inherently/ obviously necessitated by the device structure of North’572.